Citation Nr: 0720708	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-00 551	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an initial compensable rating for migraine 
headaches, prior to January 6, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches, from January 6, 2007.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from July 1995 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in which the RO granted service connection 
for migraine headaches and assigned a noncompensable rating 
effective from May 13, 2002. 

The Board remanded the case for further development in 
December 2003, April 2005, and May 2006.  In a March 2007 
rating decision, the RO granted a 10 percent rating for 
migraine headaches effective January 6, 2007.  


FINDING OF FACT

For the entire appeal period, the veteran has had an average 
of one prostrating headache attack in two months over a 
several month period.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
migraine headaches are met, from May 13, 2002 until January 
6, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.20, 4.124a, Part 4, Diagnostic Code 8100 
(2006).

2.  The criteria for a rating in excess of 10 percent for 
migraine headaches from January 6, 2007, are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.20, 4.124a, Part 4, Diagnostic Code 8100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters were issued to the veteran in March 2004, April 
2005, and August 2006.  Cumulatively, they fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters informed 
the claimant that additional information or evidence was 
needed to support the claim and asked the claimant to send 
the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letters were not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in March 2007.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 
2007); see also Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May. 16, 2007).  In this case, the claimant was allowed 
a meaningful opportunity to participate in the adjudication 
of the claim.  Thus, even though the initial VCAA notices 
came after the initial adjudication, there is no prejudice to 
the claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).

The claimant's VA medical treatment records been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded multiple VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected migraine headaches 
since the claimant was last examined in January 2007.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports, in sum, are thorough and supported by VA outpatient 
treatment records.  The records are adequate upon which to 
base a decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a May 2002 rating decision, service connection was granted 
for migraine headaches and a noncompensable rating was 
assigned effective May 13, 2002.  In a March 2007 rating 
decision, the RO granted a 10 percent rating for migraine 
headaches effective January 6, 2007, the date of a VA 
examination report.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected. VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.

The veteran's headache disorder has been rated under 
Diagnostic Code 8100 for migraine headaches.  Under 
Diagnostic Code 8100, a 50 percent disability rating for 
headaches may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is for 
assignment where there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent rating is for assignment for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months, and a noncompensable or 0 
percent rating contemplates less frequent attacks.  38 C.F.R. 
§ 4.124a (2006).

In March 2002, the veteran was afforded a VA general medical 
examination.  At that time, the veteran reported that he had 
throbbing headaches 2-3 times per month.  He occasionally had 
nausea, but no vomiting.  Sounds bothered him and lights 
bothered his eyes.  The headaches started at noon-time and 
lasted 4-5 hours, unless he took medication.  It was noted 
that he was taking Propranolol daily.  He usually did not 
have a headache if he took the medication.  Otherwise, the 
headache would take one hour to go away if he took Imitrex.  
If he had the headache at work, he would rest in a dark room 
for 1/2 to 3/4 of an hour.  He would then finish work.  He 
indicated that he had a bad headache at least 2 times per 
month.  The last time he had a bad headache was 2 weeks prior 
to the examination.  A physical examination was performed.  
The diagnosis was migraine headaches.  

VA outpatient records showed that in June 2002, the veteran 
denied having a headache.  His headache medication was 
refilled.  In August 2002, Inderal medication was prescribed 
for the veteran's headaches.  The veteran stated that his 
headaches were generally well-controlled with the medication.  
In October 2002, the medication Propranolol was refilled.  
That same month, the veteran was seen for headaches.  He 
reported that he had 2-3 headaches per month.  Inderal 
controlled his symptoms.  He related that he had both 
throbbing and non-throbbing types, usually located on the 
frontal parietal areas, on one side, but which could migrate 
to the other side.  The veteran related that he sometimes had 
nausea, but no vomiting.  The veteran had problems with 
photophobia and phonophobia.  He preferred to stay in a calm, 
dark room, during the headaches.  At times, the veteran felt 
dizzy or woozy, but he denied visual or premonitory signs.  
The veteran indicated that he kept his eyes shut during the 
headaches which made him feel better.  He denied having any 
aura.  The headaches usually lasted a few hours and responded 
to rest in a dark place.  Imitrex helped the headaches when 
he had them and Inderal helped to prevent headaches.  The 
veteran stated that he took Inderal daily for prevention.  
Currently, the veteran had what he described as being a sinus 
headache.  The veteran was given a prescription for Inderal 
with several refills.  

In December 2002, the veteran reported that he would have to 
leave his employment 1-2 times per month due to headache 
pain.  He reported that he had tried 4 types of medication 
which did not control the headaches.  He stated that he had 
throbbing pains in his shoulders associated with the 
headaches.  

In July 2003, it was noted that the veteran had migraine 
headaches, but a current headache was denied.  

In September 2004, the veteran reported that his recurrent 
migraine headaches had improved since he had been on Inderal 
and Propranolol.  The frequency had decreased from 2-3 per 
week to 2 per month.  As such, he did not wish to discontinue 
his medications.  The diagnosis was migraine headaches.  

In May 2005, the veteran reported that the nature of his 
headaches had changed.  The headaches now started in the back 
of his neck and radiated to the front.  They occurred 1-2 
times per week to 2-3 times per month.  The veteran denied 
photophobia, phonophobia, nausea, and vomiting.  Currently, 
the veteran was taking Sertraline for headaches with fair 
control.  The diagnosis was recurrent migraine headaches.  
Later that month, an addendum report was prepared.  It was 
noted that the veteran's Propranolol no longer helped his 
headaches and had not helped for 1.5 years.  The veteran 
again described his headaches.  He reported sensitivity to 
sound.  The diagnosis was cervicogenic headaches.  The 
veteran was prescribed Methocarbamol and Nortriptyline.  A 
magnetic resonance imaging (MRI) showed sinusitis, but was 
otherwise unremarkable.  August 2005 records revealed that 
the veteran's migraines had improved and occurred once every 
couple of weeks.  In September 2005, it was noted that there 
was fair control over the headaches.  In July 2006, the same 
information was reported.  The veteran also indicated that he 
had tension headaches which had increased in frequency and 
that he was not taking Nortriptyline and Flexeril.  In 
December 2006, the veteran reported that his headaches 
occurred once every couple of weeks.  

In January 2007, the veteran was afforded a VA neurological 
examination.  The claims file was reviewed.  The veteran 
described his headaches as most often being left-sided and 
accompanied by photophobia and dizziness.  There was rarely 
nausea.  He reported that he had 3 headaches per week.  The 
typical intensity was 4-6 on 10 point intensity scale.  Every 
month or two, he would have a more severe headache which he 
indicated was 10/10 in intensity.  He was not able to 
function and would need to lay down.  The veteran was taking 
Propranolol, but was unsure if it was helping.  Along with 
the headaches, the veteran also had neck and shoulder pain.  
He denied having such pain when he did not have a headache.  
The veteran related that missing sleep or a meal as well as 
stress might trigger a headache.  Physical examination was 
conducted.  The diagnosis was migraine headache disorder 
without aura.  The examiner noted that the veteran had 3 
headaches per week and that most were non-prostrating.  Every 
month or two, the veteran would have one prostrating 
headache.  His neck and shoulder pain were part of the 
headache syndrome and not a separate entity as they did not 
occur without the headaches.  The examiner stated that it was 
not uncommon for individuals who suffered headaches to also 
feel such discomfort; thus, the cervicogenic headaches were 
part of the migraine headaches, and not a separate condition.  

The veteran is competent to state that he has headaches and 
that he cannot function normally when he has headaches.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. 
Nicholson, No. 04-0534 WL 1745833 Vet. App. June 15, 2007).  
However, the Board must also consider if the veteran's 
statements are credible in light of the record.  

A review of the record demonstrates that the veteran has had 
a recurrent migraine headache disorder, to include 
cervicogenic headaches, during the course of his appeal.  The 
frequency of the headaches has fluctuated.  The veteran's 
headache disorder has been variably controlled by several 
different headache medications.  

In reviewing the record, the Board finds credible the 
veteran's general complaints regarding the nature of his 
headaches in the outpatient records and on the VA examination 
reports.  The veteran was forthcoming regarding the nature of 
his headaches in seeking treatment and the appropriate 
medication for the headaches.  The headaches have ranged in 
frequency from several times per week to one every few weeks.  
However, not all of the headaches have been prostrating in 
nature.  

As noted, a 10 percent rating requires that the veteran have 
a prostrating headache averaging one in 2 months over the 
last several months.  In affording the veteran the benefit of 
the doubt as noted below, the Board finds that the evidence, 
considered in its totality, shows that this is the case, from 
the date of service connection (i.e., the entire appeal 
period).  His headaches require constant medication for 
prevention, nevertheless, they do occur.  The veteran has 
consistently reported that not all of his headaches are 
severe, but he does occasionally have severe headaches which 
require rest.  

However, the Board finds that the veteran does not have 
prostrating headaches which occur on an average of once a 
month over the last several months.  The record documents 
regular treatment of the veteran by VA.  It does not reflect 
that the veteran has a prostrating headache of once per month 
as shown in these records.  The Board acknowledges that the 
veteran apparently has monthly headaches; however, they have 
not been shown to be prostrating.  The veteran himself admits 
that not all of his headaches are prostrating.  On four 
occasions (March 2002, October 2002, December 2002, and 
January 2007), he reported details concerning prostrating-
type headache.  He reported having these headaches 
approximately 1-3 times per month, on average.  At other 
times, he reported that headaches generally occur only once 
every few weeks, and, again, they are not all of the 
throbbing or prostrating type.  The clinical records, which 
are ample, do not reflect medical treatment for prostrating 
attacks which occur on an average of one per month in 
frequency.  Thus, although the veteran has at times reported 
the frequency of 1-3 times per month, this statement is not 
credible regarding the average frequency in light of the 
record which showed that the veteran was consistently being 
seen for multiple medical problems and did not report such 
prostrating headaches on this frequent a basis.  Rather, the 
veteran was consistently prescribed medications which helped 
prevent such severe headaches from occurring.  The records of 
the medication refills are replete in the record.  

Accordingly, while the Board acknowledges that the veteran is 
competent to report that he has had severe headaches, the 
Board finds more reliable the VA examiner's opinion in 
January 2007 regarding the actual frequency and that most of 
the veteran's headaches are not prostrating in nature.  The 
examiner reviewed the claims file.  In reviewing this report, 
the Board finds that the examiner's evaluation encompassed 
the complete appeal period and did not differentiate 
regarding the frequency and severity for different time 
periods.  The report appeared to also reflect past history of 
headaches when describing the frequency of current headaches, 
as a context for the general frequency.  In sum, the examiner 
indicated that the prostrating attacks occur every month or 
two.  In distinguishing between whether the veteran has the 
prostrating attacks once a month or once every two months, 
the Board again points out that the supporting clinical 
records do not reflect monthly complaints.  They do not in 
fact document such complaints every other month.  They do 
reflect consistent medication for prevention thereof.  
Accordingly, in affording the veteran the benefit of the 
doubt, the Board finds that the evidence more nearly 
approximates one prostrating attack every two months and 
tends to show that these headaches have been consistently 
occurring at that rate. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 10 percent rating, but no more, from 
May 13, 2002 until January 6, 2007.  However, the 
preponderance of the evidence is against a rating in excess 
of 10 percent from January 6, 2007.  Thus, a 10 percent 
rating, but no more, is warranted for the entire appeal 
period.  


ORDER

A 10 percent rating for migraine headaches is granted prior 
to January 6, 2007, subject to the laws and regulations 
governing the payment of monetary benefits.

A rating in excess of 10 percent for migraine headaches from 
January 6, 2007, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


